Citation Nr: 1229911	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  08-34 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to retroactive additional compensation benefits for the Veteran's son (S.C.K.) as a dependent child.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from August 1968 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 administrative decision by the Winston-Salem, North Carolina, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

The Veteran was scheduled to present testimony before a traveling Veterans Law Judge in February 2011, but he failed to report to the hearing.  As he has not requested that the hearing be rescheduled, the Board deems his request for such a hearing to be withdrawn.  See 38 C.F.R. § 20.704 (2011).


FINDINGS OF FACT

1.  In conjunction with claims for service connection filed in May 1985 and January 1990, both of which were denied, the Veteran submitted copies of S.C.K.'s birth certificate in June 1985 and January 1990.

2.  The Veteran was first awarded disability compensation of 30 percent by a September 2002 rating decision, effective April 1997.  The Veteran was notified in a September 2002 letter that he had one year to submit a VA Form 21-686c to declare the status of his dependents, but he did not do so.

3.  S.C.K. attained the age of 18 years in December 1997.  The record does not indicate that S.C.K. attended school after his 18th birthday.

4.  A March 2005 rating decision (implementing a February 2005 Board decision) granted an earlier effective date of January 1990 for the Veteran's award of disability compensation of 30 percent.  The Veteran was advised in an April 2005 letter to submit a VA Form 21-686c to declare the status of his dependents.

5.  The Veteran submitted a VA Form 21-686c in November 2006 listing S.C.K. as his sole dependent, accompanied by a copy of S.C.K.'s birth certificate.


CONCLUSION OF LAW

The criteria for entitlement to retroactive additional compensation benefits for the Veteran's son (S.C.K.) as a dependent child have not been met.  38 U.S.C.A. §§ 101(4), 1115, 5110, 5111, 7105 (West 2002); 38 C.F.R. §§ 3.4, 3.31, 3.57, 3.109, 3.158, 3.204, 3.401(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

In cases where the law is dispositive of the claim, the claim must be denied due to a lack of entitlement under the law, and VCAA notice is not required.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Because this claim is being denied as a matter of law for reasons that will be explained below, further discussion of the mandates of the VCAA is not required.

Even if VA had an obligation to provide the Veteran with 38 U.S.C.A. § 5103(a) notice, the Board finds that it met this obligation because the Veteran was informed by letters dated in September 2002 and April 2005 of the information he needed to provide in order to be paid additional compensation benefits for dependent children.

Analysis

Any veteran who is entitled to compensation for service-connected disabilities is entitled to additional compensation for dependents, including a spouse and children, provided that the disability is rated not less than 30 percent disabling.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).

An award of additional compensation for dependents based on the establishment of a rating in the percentage specified by law for that purpose shall be payable from the effective date of such rating, but only if proof of dependents is received within one year from the date of such rating.  38 U.S.C.A. § 5110(f).

Awards of additional compensation for dependents shall be effective the latest of the following dates: (1) date of claim; (2) date dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within one year of notification of such rating; or (4) date of commencement of veteran's award.  38 C.F.R. § 3.401(b).  The "date of claim" for additional compensation for dependents is the date of the veteran's marriage or birth/adoption of a child, if evidence of the event is received within a year of the event; otherwise, the date notice is received of the dependent's existence, if evidence is received within a year of notification of such rating action.  38 C.F.R. § 3.401(b)(1).

If a claimant's application is incomplete, the claimant will be notified of the evidence necessary to complete the application.  If the evidence is not received within one year from the date of such notification, compensation will not be paid by reason of that application.  38 C.F.R. § 3.109(a)(1).  The provisions of this regulation are applicable to original applications and applications for increase based on dependents.  38 C.F.R. § 3.109(a)(2).

Where evidence requested in connection with an original claim, a claim for increase or to reopen or for the purpose of determining continued entitlement is not furnished within one year after the date of request, the claim will be considered abandoned.  After the expiration of one year, further action will not be taken unless a new claim is received.  Should the right to benefits be finally established, pension, compensation, dependency and indemnity compensation, or monetary allowance under the provisions of 38 U.S.C.A. § 1805 based on such evidence shall commence not earlier than the date of filing of the new claim.  38 C.F.R. § 3.158.

Time limits for filing may be extended in some cases on a showing of "good cause."  Where an extension is requested after expiration of a time limit, the required action must be taken concurrent with or prior to the filing of a request for extension of the time limit, and good cause must be shown as to why the required action could not have been taken during the original time period and could not have been taken sooner than it was.  38 C.F.R. § 3.109(b).

The term "child" for purposes of title 38 of the United States Code is specifically defined.  For purposes of determining eligibility as a claimant under title 38, a child must be unmarried and must be either under the age of 18, have become permanently incapable of self-support before the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A)(ii); 38 C.F.R. §§ 3.57(a)(1).

In May 1985, the Veteran submitted a claim for service connection for PTSD.  He listed S.C.K. as his son and indicated that S.C.K. was born in December 1979.  The Veteran submitted a copy of S.C.K.'s birth certificate in June 1985.  In a June 1985 rating decision, the RO denied service connection for PTSD.

In January 1990, the Veteran submitted a claim for service connection for PTSD.  He listed S.C.K. as his son and indicated that S.C.K. was born in December 1979.  The Veteran submitted a copy of S.C.K.'s birth certificate in January 1990.  In an April 1990 rating decision, the RO denied service connection for PTSD.

In April 1997, the Veteran submitted a claim for service connection for PTSD.  In a September 2002 rating decision, the RO granted service connection for PTSD at 30 percent, effective April 1997.  The Veteran was notified in a September 2002 letter that he had one year to submit a VA Form 21-686c to declare the status of his dependents, but he did not do so.

In December 1997, S.C.K. attained the age of 18 years.  The record does not indicate that S.C.K. attended school after his 18th birthday.

In February 2005, the Board found clear and unmistakable error (CUE) in the April 1990 rating decision denying service connection for PTSD, and granted an earlier effective date of January 1990 for the Veteran's award of service connection for PTSD at 30 percent.  A March 2005 rating decision implemented this February 2005 Board decision.  The Veteran was advised in an April 2005 letter to submit a VA Form 21-686c to declare the status of his dependents.

In November 2006, the Veteran submitted a VA Form 21-686c listing S.C.K. as his sole dependent, accompanied by a copy of S.C.K.'s birth certificate.  In a June 2007 administrative decision, the Veteran was informed that additional compensation benefits for S.C.K. could not be paid because S.C.K. had exceeded the age of dependency.  In his September 2007 notice of disagreement, the Veteran argued that the April 2005 letter had not provided a time limit for submitting dependency information, and he requested retroactive payment for S.C.K. for the time the Veteran was service-connected for PTSD prior to S.C.K.'s attainment of age 18.

A review of the April 2005 notification letter confirms that no time limit was provided to the Veteran with regard to submission of dependency information.  However, the Veteran was notified of the one-year time limit to submit such dependency information in the September 2002 notification letter.

The law and regulations governing additional compensation benefits for a dependent child establish very specific eligibility requirements for such benefits.  The Board is bound by such authority and does not have authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

While the Veteran did submit copies of S.C.K.'s birth certificate as early as May 1985 and January 1990, these submissions were received before the Veteran was eligible for receipt of additional compensation benefits for dependents.  Such premature submissions could not serve to verify dependent status for benefits granted years later by September 2002 and March 2005 rating decisions.

The regulations provide that the Veteran had only until April 2006 (i.e., one year from the date of his award notification in April 2005) to submit VA Form 21-686c and dependency information to the RO.  A form requesting that S.C.K. be included as a dependent was not received until November 2006, more than six months after the time limit had expired to provide this information to the RO.  Neither the Veteran nor his representative have claimed, and the record does not show, that during the one-year period he requested an extension of time to provide this information.

Because the form listing S.C.K. as a dependent was received by the RO more than one year after the April 2005 notification letter, an award of additional compensation may only be effective from the date that application was received (i.e., November 2006) if otherwise legally allowable.  See 38 C.F.R. § 3.401(b).  Because S.C.K. was 26 years old (and had thus exceeded the legal age of dependency) in November 2006, no benefits can be awarded.  See 38 C.F.R. § 3.57.

The law is dispositive of the claim.  Entitlement to the payment of retroactive additional compensation benefits for S.C.K. is not warranted, because the Veteran failed to provide the required information in the time set forth by the applicable regulations.  See Sabonis, 6 Vet. App. at 430.


ORDER

Entitlement to retroactive additional compensation benefits for the Veteran's son (S.C.K.) as a dependent child is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


